United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 06-2762
                                     ___________

Marvin Troy Heise,                     *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
     v.                                * District Court for the
                                       * District of Nebraska.
Ameritas Life Ins.; Larry Arth, CEO,   *
                                       *   [UNPUBLISHED]
            Appellees.                 *
                                  ___________

                              Submitted: July 3, 2007
                                  Filed: July 9, 2007
                                  ___________

Before RILEY, MAGILL, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       Marvin Troy Heise appeals from the district court’s1 dismissal of his pro se civil
complaint in which he alleged that he suffered from employment discrimination in
violation of federal and state law. Upon de novo review, see Levy v. Ohl, 477 F.3d
988, 991 (8th Cir. 2007) (standard of review), we conclude that the district court
properly dismissed Heise’s complaint for the reasons stated in the court’s order.




      1
        The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
      Accordingly, we affirm the district court’s decision, see 8th Cir. R. 47B, but we
modify the dismissal of any state law claims to be without prejudice, see Labickas v.
Ark. State Univ., 78 F.3d 333, 334-35 (8th Cir. 1996) (per curiam) (following
dismissal of federal claims, district court has discretion to dismiss state law claims, but
dismissal should be without prejudice).
                         ______________________________




                                           -2-